Plaintiff seeks to recover sums of money confiscated by the Federal Bureau of Investigation at *1029tbe time of his arrest in June 1967, and also seeks general, actual and punitive damages for alleged violation of Ms constitutional rights. This case comes before the court on defendant’s motion to dismiss the petition or in the alternative for summary judgment. Upon consideration thereof, together with the opposition thereto, without oral argument, the court concludes that plaintiff’s alleged claim is barred under the doctrine of collateral estoppel based upon the decision and adjudication of the United States District Court for the Northern District of Alabama, Southern Division, as to the ownership of the confiscated funds. On April 30, 1971 the court by order granted defendant’s motion, and dismissed the petition, as amended.